                                 UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF CALIFORNIA


  LEWIS, et al.,                                    Case No. 2:16-cv-01745-VC
                   Plaintiffs,
                                                    ORDER VACATING CMC
          v.

  COUNTY OF COLUSA,
                   Defendant.



       In response to the parties’ request for a continuance, the case management conference

scheduled for October 16, 2018, is vacated. If the parties have not yet submitted a motion for

settlement approval by October 29, 2018, the parties are directed to appear for a telephonic case

management conference on October 30, 2018, at 2:30 p.m.



       IT IS SO ORDERED.
Dated: October 15, 2018
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
